DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites in part “in a case where the second imager is 4Docket No. 003900-F03181 Application No. 16/529,296determined to be displaced, repeat the acquisition of the second image, the extraction of the feature point, the acquisition of the correspondence relationship and the calculation of the degree of coincidence” this limitation is a contingent limitation (see MPEP 2111.04) under broadest reasonable interpretation (BRI) when interpreted it is an optional and not a required step since the limitation recites “in a case where”. Claim 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG-Pub(US 20190385285 A1) in view of Tsubota et al. US PG-Pub (US 20170345184 A1).
Regarding Claim 1, Chen teaches an imaging control device comprising a processor ([0068] In this embodiment of the present invention, the processor 120 performs rectangular region detection on at least two images captured by using the camera lens 110.)  configured to: 
acquire a first image generated by imaging an object by a first imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image); acquire a second image generated by imaging the object by a second imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image.); acquire three-dimensional information of the object(¶[0009], In this embodiment of the present invention, edge line segments in three-dimensional space that correspond to the edge line segments in the image are calculated, and the image is corrected based on a relationship between a length and a width of the rectangle formed by the edge line segments in the three-dimensional space, so that the corrected image is more approximate to a shape of a photographed object, the corrected image is more real, and user experience is better.); specify a planar region of the object in the first image and the second image based on the acquired three-dimensional information(¶[0169] determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. ); extract a feature point on the specified planar region of the object from the first image, and extract the feature point on the specified planar region of the object from the second image (¶[0163] S702: Extract first feature points from each of the two images. The examiner interprets that the prior art is extracting feature points from both the first and second image based on the planar region of the object); acquire a correspondence relationship between the feature point on the specified planar region of the object extracted from the first image and the feature point on the specified planar region of the object extracted from the second image(¶[0193], the processing unit 1303 is further configured to calculate, based on two-dimensional coordinates of the plurality of first feature points in the region in the at least two images, coordinates of second feature points corresponding to the plurality of first feature points in a first three-dimensional coordinate system. The examiner interprets that the processing unit is determining a correspondence relationship between the second and first feature points on the planar region of the object.); 
Chen does not explicitly teach calculating displacement amounts of a position and an attitude of the second  imager such that differences from a position and an attitude of the first imager when the first image was generated fall within ranges. 

    PNG
    media_image1.png
    313
    394
    media_image1.png
    Greyscale

Tsubota teaches calculating displacement amounts of a position and an attitude of the second  imager such that differences from a position and an attitude of the first imager when the first image was generated fall within ranges (¶[0068] Camera parameter estimator 23 estimates the position and the pose of second camera 11 with respect to first camera 10 in order based on, for example, the corresponding point pair information, the focal length of first camera 10, the focal length of second camera 11, the optical axis coordinates of first camera 10, and the optical axis coordinates of second camera 11 as illustrated in FIG. 3C. As seen in Figure 3C. The baseline length 62 is the calculated displacement between the first and second camera and the examiner interprets that it would be obvious that the displacement of the camera falls within a generated range since each camera has a specific field of view In order to capture the object the camera would have to not be too far apart in order to properly image the object.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement between the second and first camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
Regarding Claim 2, the combination of Chen and Tsubota teaches the imaging control device according to claim 1, wherein the processor is further configured to control displacement of the position and the attitude of the second imager based on the calculated displacement amounts(¶[0187] – [0188], the user inputs the depth information (the distance from first camera 10 to corresponding point am) through input device 20M. The depth information may be the distance from second camera 11 to corresponding point bm. The depth information is an actual measured value that is measured by using, for example, a laser rangefinder or a measure. In FIG. 16, “102 m” is input as the actual measured value and is displayed in the screen of display 20L in an overlaid manner on enlarged peripheral image GZ11. ¶[0188] If the user finishes specification and inputting, processor 30C performs the three-dimensional reconstraction processing based on those pieces of information. The examiner interprets that based on the displacement of the camera that the processor will control the position and pose of the camera to perform three-dimensional reconstraction processing.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement amounts of the camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
Regarding Claim 7, the combination of Chen and Tsubota teaches the imaging control device according to claim 1,
where Chen further teaches wherein: the first image and the second image are stereo images (¶[0005], a plurality of images captured by using a binocular camera or a multi-ocular camera. The examiner interprets that both these cameras are generating a stereo image of the object of interest.); and the processor is further configured to specify the planar region of the object in the first image and the second image based on the stereo images((¶[0169] S708: Randomly or sequentially select four first edge line segments from the unprocessed set; determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. ); 
Regarding Claim 8, The imaging control device according to claim 1, wherein the processor is further configured to:  calculate a first plane equation for specifying the planar region of the object in the first image and a second plane equation for specifying the planar region of the object in the secondimage; and acquire the correspondence relationship between the feature point on the planar region of the object specified in the first image and the feature point on the planar region of the object specified in the second image using the first plane equation and the second plane equation.

    PNG
    media_image2.png
    643
    370
    media_image2.png
    Greyscale

Regarding Claim 10, The imaging control device according to claim 1, further comprising a display, wherein the processor is further configured to cause the display to display the first image and the second image in parallel or in a superimposed manner (¶[0025] FIG. 8 is a schematic diagram illustrating a transition example of a user interface (UI) screen displayed on a display in the first exemplary embodiment. As seen in figure 8 shows a display screen and the first and second image captured are in parallel to each other.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order display the first and second image in parallel. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
Regarding Claim 11, Chen teaches an imaging control method comprising: a step of acquiring a first image generated by imaging an object by a first imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image);a step of acquiring a second image generated by imaging the object by a second imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image); a step of acquiring three-dimensional information of the object(¶[0009], In this embodiment of the present invention, edge line segments in three-dimensional space that correspond to the edge line segments in the image are calculated, and the image is corrected based on a relationship between a length and a width of the rectangle formed by the edge line segments in the three-dimensional space, so that the corrected image is more approximate to a shape of a photographed object, the corrected image is more real, and user experience is better.); a step of specifying a planar region of the object in the first image and the second image based on the acquired three-dimensional information(¶[0169], determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. );a step of extracting a feature point on the specified planar region of the object from the first image and extracting the feature point on the specified planar region of the object from the second image(¶[0163] S702: Extract first feature points from each of the two images. The examiner interprets that the prior art is extracting feature points from both the first and second image based on the planar region of the object); a step of acquiring a correspondence relationship between the feature point on the specified planar region of the object extracted from the first image and the feature point on the specified planar region of the object extracted from the second image(¶[0193], the processing unit 1303 is further configured to calculate, based on two-dimensional coordinates of the plurality of first feature points in the region in the at least two images, coordinates of second feature points corresponding to the plurality of first feature points in a first three-dimensional coordinate system. The examiner interprets that the processing unit is determining a correspondence relationship between the second and first feature points on the planar region of the object.);
Chen does not explicitly teach and a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was 6Docket No. 003900-F03181 Application No. 16/529,296generated fall within given ranges.

    PNG
    media_image1.png
    313
    394
    media_image1.png
    Greyscale

Tsubota teaches a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was 6Docket No. 003900-F03181 Application No. 16/529,296generated fall within given ranges (¶[0068] Camera parameter estimator 23 estimates the position and the pose of second camera 11 with respect to first camera 10 in order based on, for example, the corresponding point pair information, the focal length of first camera 10, the focal length of second camera 11, the optical axis coordinates of first camera 10, and the optical axis coordinates of second camera 11 as illustrated in FIG. 3C. As seen in Figure 3C. The baseline length 62 is the calculated displacement between the first and second camera and the examiner interprets that it would be obvious that the displacement of the camera falls within a generated range since each camera has a specific field of view In order to capture the object the camera would have to not be too far apart in order to properly image the object.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement between the second and first camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
Regarding Claim 12, Chen teaches a non-transitory, computer-readable tangible recording medium which records a program causing a computer([0066], the processor 120 may include: an image input control circuit, for applying image data from the A/D converter to the main line; an image processing circuit, for implementing pre-determined digital signal processing based on the input image data; a video random access memory (English: Video Random Access Memory, VRAM), configured to store to-be-displayed image data indicating an image;) to execute: a step of acquiring a first image generated by imaging an object by a first imager();a step of acquiring a second image generated by imaging the object by a second imager; a step of acquiring three-dimensional information of the object; a step of specifying a planar region of the object in the first image and the second image based on the acquired three-dimensional information(¶[0169], determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. );;a step of extracting a feature point on the specified planar region of the object from the first image and extracting the feature point on the specified planar region of the object from the second image; a step of acquiring a correspondence relationship between the feature point on the specified planar region of the object extracted from the first image and the feature point on the specified planar region of the object extracted from the second image(¶[0193], the processing unit 1303 is further configured to calculate, based on two-dimensional coordinates of the plurality of first feature points in the region in the at least two images, coordinates of second feature points corresponding to the plurality of first feature points in a first three-dimensional coordinate system. The examiner interprets that the processing unit is determining a correspondence relationship between the second and first feature points on the planar region of the object.); and a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was generated fall within given ranges. Chen does not explicitly teach and a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was 6Docket No. 003900-F03181 Application No. 16/529,296generated fall within given ranges;

    PNG
    media_image1.png
    313
    394
    media_image1.png
    Greyscale

Tsubota teaches a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was 6Docket No. 003900-F03181 Application No. 16/529,296generated fall within given ranges (¶[0068] Camera parameter estimator 23 estimates the position and the pose of second camera 11 with respect to first camera 10 in order based on, for example, the corresponding point pair information, the focal length of first camera 10, the focal length of second camera 11, the optical axis coordinates of first camera 10, and the optical axis coordinates of second camera 11 as illustrated in FIG. 3C. As seen in Figure 3C. The baseline length 62 is the calculated displacement between the first and second camera and the examiner interprets that it would be obvious that the displacement of the camera falls within a generated range since each camera has a specific field of view In order to capture the object the camera would have to not be too far apart in order to properly image the object.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement between the second and first camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG-Pub(US 20190385285 A1) in view of Tsubota et al. US PG-Pub (US 20170345184 A1) in view of Kayombya et al. US PG-Pub(US 20140369557 A1).
Regarding Claim 3, the combination of Chen and Tsubota teaches the imaging control device according to claim 2, while Tsubota teaches wherein the processor is further configured to: calculate a degree of coincidence between the first image and the second image (Fig. 1, [0095] Display and input 26 may perform matching processing of feature point 38a included in first image 33 with feature point 38b included in second image 36 and previously display an area of a candidate to include feature points of high similarity. In this case, the user can easily specify corresponding point areas 26y1 and 26y2 by selecting the area of a candidate, and operability is improved. The examiner interprets the prior art will match feature points obtained and determine if they are the same in each image); 
Tsubota does not explicitly teach compare the calculated degree of coincidence with a reference value to determine whether or not the second imager is to be displaced and displace the second imager in a case where the second imager is determined to be displaced.
Kayombya teaches compare the calculated degree of coincidence with a reference value to determine whether or not the second imager is to be displaced and displace the second imager in a case where the second imager is determined to be displaced (¶[0040], In some embodiments, IMU may output measured information in synchronization with the capture of each image frame by camera(s) 110. In some embodiments, the output of IMU may be used in part by processor(s) 150 to determine, correct, and/or otherwise adjust the estimated pose a pose of camera 110 and/or UD 100. Further, in some embodiments, images captured by camera(s) 110 may also be used to recalibrate or perform bias adjustments for the IMU. In some embodiments, UD 100 may comprise a variety of other sensors, such as ambient light sensors, microphones, acoustic sensors, ultrasonic sensors, laser range finders, etc. In some embodiments, portions of UD 100 may take the form of one or more chipsets, and/or the like. The examiner interprets that the prior art is using the images captured by the camera and the feature points extracted in each frame to determine whether or not to displace the second camera.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen and Tsubota in order to determine if the second camera will be displaced based on the coincidence relationship. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])
Regarding Claim 4, the combination of Chen, Tsubota and Kayombya teaches the imaging control device according to claim 3, where Kayombya further teaches wherein the processor is further configured to calculate the degree of coincidence based on a difference between a position of the feature point in the first image and a position of the feature point in the second image ([0050] Further, in some embodiments, image alignment module 250 may use predicted pose 220 to determine a translational displacement (x,y) between first frame 230 and second frame 240 that maximizes the Normalized Cross Correlation (NCC) between downsampled and/or blurred versions of first frame 230 and second frame 240. For example, image alignment module block 250 may use predicted pose 220 to determine the positions of feature points in second frame 240 and compute a translational displacement (x,y) between first frame 230 and second frame. The invention will compute the displacement amount between the feature points in the frames)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen and Tsubota in order to determine the degree of coincidence based on the displacement amounts. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])
Regarding Claim 5, the combination of Chen, Tsubota and Kayombya teaches the imaging control device according to claim 3, where Kayombya further teaches teaches wherein the processor is further configured to calculate the displacement amounts in a case where the second imager is determined to be displaced. ([0050] Further, in some embodiments, image alignment module 250 may use predicted pose 220 to determine a translational displacement (x,y) between first frame 230 and second frame 240 that maximizes the Normalized Cross Correlation (NCC) between downsampled and/or blurred versions of first frame 230 and second frame 240. For example, image alignment module block 250 may use predicted pose 220 to determine the positions of feature points in second frame 240 and compute a translational displacement (x,y) between first frame 230 and second frame. The invention will compute the displacement amount between the feature points in the frames and will adjust the imaging device based on the calculations.);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen and Tsubota in order to determine if the second camera will be displaced based on the displacement amounts. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG-Pub(US 20190385285 A1) in view of Tsubota et al. US PG-Pub (US 20170345184 A1) in view of Ito et al. US PG-Pub (US 20160252464 A1).
Regarding Claim 9, while Chen and Tsubota teach the imaging control device according to claim 1, 
The claim limitation of “in a case where a damage pattern that is not present in the first image and is present in the second image is detected, calculate a displacement amount for registering the damage pattern to a specific position of a 5Docket No. 003900-F03181 Application No. 16/529,296 third image to be  imaged by the second imager: recites a contingent limitation (See MPEP 2111.04). The claim limitation recites “in a case where” which is a contingent clause and under BRI when interpreted makes the limitation optional and therefore no prior art will be applied to this limitation.
They don’t explicitly teach wherein the processor is further configured to:  detect damage patterns of the object from the first image and the second image;
	Ito teaches wherein the processor is further configured to:  detect damage patterns of the object from the first image and the second image([0073] The crack detection system 1 utilizing a crack detection method according to the embodiment of the present invention as shown in each of these drawings comprises an imaging unit 10 that takes an image of the outermost coating surface of a predetermined part 51 to be detected, of a detection object 50, which is coated with a coating layer 53 from outside, a heating unit 20 that applies heat to the part 51 to be detected, by an induction heating, an image analysis unit 30 that analyzes two images of the coating film of the above-mentioned part 51 to be detected. The examiner interprets that the prior art is determining crack patterns within a structure like a bridge and comparing the first and second image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Ito to Chen and Tsubota in order to detect damage patterns in an image of an object. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to accurately detect smaller crackers in a part of an image to be detected. (Ito, ¶[0023])
 Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663               

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663